DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or make obvious the invention of claims 1-8 and 24, including, inter-alia, a sensing device comprising first and second electrodes with distal ends configured for insertion into a subcutaneous layer below a patient’s skin, and an anodic material coupled to the distal end of the first electrode, where the anodic material and second electrode act as a first battery which activates upon immersion in an electrolytic fluid resulting in consumption of the anodic material while the first battery is active and generating a signal, a second battery comprising terminals configured to apply a voltage across the electrodes and at least one of the terminals electrically decoupled from the electrodes, and a wake-up circuit coupled to the first battery configured to electrically couple the second battery’s terminals to the electrodes in response to receiving the electrical signal from the first battery, in combination with all other limitations in the claims. 
The prior art of record fails to anticipate or make obvious the invention of claims 9-13, including, inter-alia, providing first and second electrodes with distal ends configured for insertion into a subcutaneous layer below a patient’s skin, applying an anodic material to the distal end of the first electrode, where the anodic material and second electrode act as a first 
The prior art of record fails to anticipate or make obvious the invention of claims 14-17 and 22, including, inter-alia, inserting distal ends of first and second electrodes of a device into a patient’s skin and interstitial fluid, the device including an anode material coupled to the distal end of the first electrode, where the anodic material and second electrode act as a first battery which activates upon immersion in an electrolytic fluid resulting in consumption of the anodic material while the first battery is active and generating a signal, the device also comprising a second battery comprising terminals configured to apply a voltage across the electrodes and at least one of the terminals electrically decoupled from the electrodes, and using a wake-up circuit to electrically couple the second battery’s terminals to the electrodes in response to receiving the electrical signal from the first battery, in combination with all other limitations in the claims. 
Yee (US 2010/0324392) discloses a similar sensor system which is configured to be electrically activated upon insertion into a patient’s body, as discussed in prior Office Actions, but does not teach or fairly suggest the electrical activation using a sacrificial anodic material as part of a first battery which activates a second battery. 
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791